Citation Nr: 1033250	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  07-06 451A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Emily B. Joyner, Counsel




INTRODUCTION

The Veteran served on active duty from April 1976 to November 
1979.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied reopening the Veteran's service connection 
claim for cyclothymic personality, severe.  As the Veteran has a 
current diagnosis of bipolar disorder, as well as other 
psychiatric diagnoses, the Board has recharacterized the 
disability at issue as an acquired psychiatric disability.  See 
Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a 
claimant makes a claim, he or she is seeking service connection 
for symptoms regardless of how those symptoms are diagnosed or 
labeled).  

Although the Board notes that the Veteran was scheduled for a 
hearing before a Decision Review Officer in September 2007, at 
the Veteran's request, the hearing was rescheduled for October 4, 
2007.  However, the Veteran failed to appear at the rescheduled 
hearing without explanation and he has not indicated that he 
wishes to be scheduled for another hearing.  Therefore, the 
hearing request is considered withdrawn.  38 C.F.R. §§ 20.700-
20.704 (2009).

The issue of entitlement to service connection for an acquired 
psychiatric disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the Agency of Original 
Jurisdiction AOJ) via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Reopening of the claim for entitlement to service connection 
for bipolar condition was denied in an unappealed January 2003 
rating decision.

2.  The evidence received since the January 2003 decision 
includes evidence that is neither cumulative nor redundant of the 
evidence previously of record, relates to an unestablished fact 
necessary to substantiate the claim, and is sufficient to 
establish a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The January 2003 rating decision that denied reopening the 
Veteran's claim for entitlement to service connection for bipolar 
condition is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2009).

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for an acquired 
psychiatric disability.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. 
See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide. 38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the RO.

The Court has also held that the VCAA notice requirements of 38 
U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of 
a service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
held that upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence 
presented with the claim and to provide the claimant with notice 
of what information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Additionally, this notice must inform a claimant 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  Id.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that 
the VCAA notice requirements in regard to new and material 
evidence claims require VA to send a specific notice letter to 
the claimant that: (1) notifies him or her of the evidence and 
information necessary to reopen the claim (ie., describes what is 
meant by new and material evidence under either the old or new 
standard); (2) identifies what specific evidence is required to 
substantiate the element or elements needed for service 
connection that were found insufficient in the prior denial on 
the merits; and (3) provides general VCAA notice for the 
underlying service connection claim.

In light of the favorable determination with respect to whether 
new and material evidence has been submitted, and the need to 
remand the service connection claim on the merits, no further 
discussion of VCAA compliance is needed with respect to the claim 
to reopen.

Governing Laws and Regulations for Claim to Reopen

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 
2002).  The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence previously of record, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  

The Court has held that in determining whether new and material 
evidence has been submitted, it is necessary to consider all 
evidence added to the record since the last time the claim was 
denied on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996) 
(emphasis added).

Analysis

Reopening of the claim for entitlement to service connection for 
bipolar disorder was denied in a January 2003 rating decision.  
The Veteran did not appeal this decision; therefore, it became 
final.  38 C.F.R. § 20.1103.

The evidence of record at the time of the January 2003 rating 
decision included the service treatment records, which note 
normal psychiatric findings at service entry.  An October 1978 
service treatment record notes a diagnosis of cyclothymic 
personality, drug abuse, and rule out manic depressive illness.  
The Veteran was sent for further evaluation.  His evaluation 
yielded diagnoses of adult situational reaction manifested by 
hyperactivity, anxiety, euphoria and poor judgment, as well as 
cyclothymic personality.  He was hospitalized again in October 
1979, and was again diagnosed with cyclothymic personality.  
Another October 1979 psychiatric discharge summary notes a 
diagnosis of undifferentiated schizophrenia with some paranoid 
features.  He was transported to a military hospital and then was 
recommended for "administrative discharge from the Air Force due 
to severe character and behavior disorder."  Service records 
note that the cyclothymic disorder existed prior to service.

The evidence of record at the time of the January 2003 rating 
decision also included post-service medical evidence showing 
diagnoses of manic depressive illness, which the VA physician 
opined dated back to service.  A September 1987 VA treatment 
record notes a diagnosis of bipolar disorder.  An October 1987 VA 
treatment records notes diagnoses of cyclothymia, mixed 
personality disorder, and marijuana and alcohol abuse.  An 
October 1989 VA treatment record notes diagnoses of atypical 
bipolar disorder, personality disorder, not otherwise specified, 
and psychoactive substance and alcohol abuse.  VA treatment 
records from 1991 and 1992 show diagnoses of bipolar disorder and 
alcohol and multi-substance dependency.  The January 2003 rating 
decision denied reopening the service connection claim for 
bipolar disorder because the evidence received was not new and 
material.

The subsequently received evidence includes VA treatment records 
which note that the Veteran was hospitalized in October 2004 for 
his bipolar disorder and substance abuse.  VA treatment records 
from 2005 and 2006 show ongoing treatment for neurosis, bipolar 
disorder, and depression, as well as multi-substance abuse and 
adult antisocial behavior.  A November 2009 VA neuropsychological 
assessment indicates that the Veteran "has a long history of 
inpatient and outpatient treatment for bipolar I disorder which 
was first diagnosed in 1977."  It was also noted that the 
Veteran has mild cognitive impairment due to his bipolar 
disorder, serious dependence upon alcohol and drugs, and history 
of multiple head traumas.

With respect to whether new and material evidence has been 
received, the Board finds that it has.  Specifically, the 
November 2009 VA neuropsychological test report shows that the VA 
psychologist reviewed the claims folder and noted from such 
review that bipolar disorder was first diagnosed in service.  
This evidence is neither cumulative nor redundant of the evidence 
previously of record, relates to an unestablished fact necessary 
to substantiate the claim, and is sufficient to establish a 
reasonable possibility of substantiating the claim.  As such, it 
is new and material, and reopening of the claim is in order.


ORDER

New and material evidence having been received, the claim for 
entitlement to service connection for an acquired psychiatric 
disability is reopened.  To this extent, the appeal is granted.


REMAND

Although the evidence of record is sufficient to reopen the 
service connection claim, it is not sufficient to decide the 
service connection claim on the merits.  In this regard, the 
Board notes that the Veteran has never undergone a VA psychiatric 
examination for the purpose of determining the nature and 
etiology of his current acquired psychiatric disability. 

Applicable law states that a VA examination or opinion is 
necessary if the evidence of record (a) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; (b) establishes 
that the veteran suffered an event, injury, or disease in 
service; (c) indicates that the claimed disability or symptoms 
may be associated with the veteran's service or other service-
connected disability, and (d) does not contain sufficient medical 
evidence for VA to make a decision on the claim.  See 38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159; McClendon v. Nicholson, 
20 Vet. App. 79 (2006).  

In this case, there evidence in the service treatment records of 
psychiatric diagnoses, and there is post-service medical evidence 
which suggests that the currently diagnosed psychiatric 
disability may be related to the Veteran's military service.  
Therefore, a VA examination is warranted.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA medical records are in constructive possession of 
the agency, and must be obtained if the material could be 
determinative of the claim).

Finally, during the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective date 
of an award.  In the present appeal, the appellant was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or an effective date.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter that complies 
with the notification requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
to include notice of the type of evidence 
needed to establish a disability rating and 
an effective date as set out in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

2.  Obtain copies of the Veteran's VA 
treatment records dating from November 2009 
to the present regarding treatment for all 
psychiatric disorders, and associate them 
with the claims file.

3.  Schedule the Veteran for a VA psychiatric 
examination for the purpose of determining 
the nature and etiology of his current 
acquired psychiatric disorder.  

The claims folder, to include a copy of this 
Remand, must be made available to and be 
reviewed by the examiner.  All indicated 
studies and tests should be accomplished, and 
all clinical findings should be reported in 
detail.  

Based upon the claims folder review, the 
examination results and sound medical 
principles, the examiner should provide an 
opinion with respect to each of the Veteran's 
acquired psychiatric disorders, as to whether 
it is at least as likely as not (ie., a 50 
percent or better probability) that the 
disability had its onset in service, during 
the first year thereafter, or is otherwise 
etiologically related to the Veteran's active 
military service.  Attention is directed to 
the in-service psychiatric diagnoses of 
schizophrenia, cyclothymic disorder, severe, 
and rule out manic depression.

If the examiner determines that any acquired 
psychiatric disorder is not etiologically 
related to service (in response to the 
question above), the examiner should state 
whether the acquired psychiatric disorder 
existed prior to active service, and if so, 
whether it was aggravated during active 
service.

The examiner should set forth the complete rationale 
for all opinions expressed and conclusions reached.  
If the examiner cannot provide a requested opinion 
(the examiner should state the reason why 
speculation would be required in this case (e.g., if 
the requested determination is beyond the scope of 
current medical knowledge, actual causation cannot 
be selected from multiple potential causes, etc.).   
If the examiner is unable to reach an opinion 
because there are insufficient facts or data within 
the claims file, the examiner should identify the 
relevant testing, specialist's opinion, or other 
information needed to provide the requested 
opinion.  

4.  Then, after any other indicated 
development is completed, readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond before returning the case to the 
Board for further appellate action.

No action by the Veteran is required until he receives further 
notice; however, the Veteran is advised that failure to cooperate 
by reporting for examination without good cause may have adverse 
consequences on his claim.  38 C.F.R. § 3.655 (2009).    

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


